DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a mechanism” (Claim 8), “a seal” (Claim 9) and “a rubber strip” (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transport mechanism” in claim 1 and “a mechanism” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, it is rejected under 35 U.S.C. 112(a) for a lack of written description for the “a transport mechanism”.  A review of the four corners of the disclosure fails to provide any drawings, details in the specification, abstract support, or original claim language to show that Applicant had possession of any type of “a transport mechanism”.  No discussion/depiction of any “a transport mechanism” appears in either the specification or drawings. It is noted that while (4) is generally depicted, no structural detail is illustrated or disclosed such as to embody it.
Claims 2-11 are rejected by dependency.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, since the invocation of 35 U.S.C. 112(f) requires “a transport mechanism” to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the “a transport mechanism”.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed “a transport mechanism”.
As such, at least claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to provide clear support for and establishing the necessary metes and bounds for determining the scope of the claimed “a transport mechanism”.
Regarding Claim 8, a mechanism is claimed for installing a stack of sheets and is further disclosed to be a drawer or door in the specification. It is not understood how a passive structure such as a drawer or door can install a stack of sheet.
Claim 9 recites the limitation "the paper input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, a step of “equilibrating” is recited however it is not understood as to how it is performed. As per the specification, an operator does not perform this step, therefore it must be performed by the apparatus. However, no associated structure appears to be disclosed or claimed.
Claims 2-7 and 10 are rejected by dependency.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (US Pub No. 2019/0241381 A1).
	Regarding Claims 1 and 2, Furuichi et al. discloses
A paper input module (200) for use in a printing apparatus (apparatus of 100 and 200) comprising: 
a substantially closed box (casing of 200) for holding a stack of sheets of a print substrate (i.e. the uppermost stack in Fig. 1); 
a duct (i.e. see Fig. 2 mark-up below) in fluid connection with the closed box (i.e. as the duct opens into the sheet storage chamber) and arranged for transporting a sheet of the print substrate out of the paper input module; and 
a transport mechanism (220) for engaging a sheet of the print substrate to exit the paper input module via the duct, 
wherein the duct has a width, w (i.e. at least that of the sheet it conveys), a length, I and a height, h, (see ‘l’ and ‘h’ annotations in the Fig. 2 mark-up below) and 
wherein the width is accommodated to a width of the sheet of the print substrate (since it conveys the sheet, also see MPEP 2115), wherein an aspect ratio of the duct is defined as the length divided by the height (AR=l/h), and wherein the aspect ratio is larger than 2 (and between 5 and 20). It is noted that while this aspect ratio is illustrated in Fig. 2, drawings are not to be taken as exactly to scale.
However, it would have been obvious to one of ordinary skill in the art before the 

effective filing date to modify the invention of Furuichi by explicitly including an aspect 

ratio larger than 2 (and between 5 and 20) as is suggested by Fig. 2 of Furuichi, for the 

purpose of allowing for a singular sheet (not multiple) to be fed while stably supporting it 

over a distance such as to transfer it to a downstream roller and path.

Regarding Claims 3 and 4,
Furuichi et al. does not explicitly disclose the length of the duct l to be at least 3 cm. 

	However, it would have been obvious to one of ordinary skill in the art before the 

effective filing date to modify the invention of Furuichi et al. by including a duct length l 

of at least 3 cm, since it has been held that where the general conditions of a claim are 

disclosed in the prior art, discovering the optimum or working ranges involves only 

routine skill in the art and furthermore, for the purpose of preventing a jam.

	Regarding Claims 5-7, 
Furuichi et al. does not explicitly disclose the height of the duct h to be at most 1 cm. 
However, it would have been obvious to one of ordinary skill in the art before the 

effective filing date to modify the invention of Furuichi et al. by including a duct height h 

of at most 1 cm, since it has been held that where the general conditions of a claim are 

disclosed in the prior art, discovering the optimum or working ranges involves only 

routine skill in the art and furthermore, for the purpose of reducing flutter.


Regarding Claim 8, Furuichi et al. discloses
the substantially closed box comprises a mechanism (i.e. a drawer, see [0039] wherein 211 is drawn via 214) for installing a stack of sheets of print substrate in the interior space of the paper input module. Also see the 112 rejection above.
Regarding Claim 11, Furuichi et al. discloses
A method for conditioning a stack of print substrates in a paper input module (200) according to claim 1, the method comprising the steps of: 
providing a packaged stack of sheets of a print substrate (i.e. this may be done by a human); 
unpacking the packaged stack of sheets of print substrate and immediately installing the unpacked stack in the interior space of the paper input module (i.e. this may be done by a human); 
closing the paper input module (i.e. this may be done by a human, by closing the drawer per [0039]); and 
equilibrating the interior space of the paper input module with the stack of sheets of a print substrate (i.e. this may be achieved naturally by the temperature and humidity of the interior space and sheets coming to an equilibrium state over time, also see the 112 rejection above).


    PNG
    media_image1.png
    441
    572
    media_image1.png
    Greyscale



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (US Pub No. 2019/0241381 A1) in view of Sreekumar et al. (US Pub No. 2002/0131805 A1).
Regarding Claim 9, Furuichi et al. does not disclose a seal.
Sreekumar et al. discloses the paper input (module, 10) comprises a seal ([0011]) for creating an airtight connection between the substantially closed box and the mechanism for installing a stack of sheets of print substrate in the interior space of the paper input module, for the purpose of reducing external atmospheric influence to inside the device.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Furuichi by including a seal as disclosed 

by Sreekumar et al., for the purpose of reducing external atmospheric influence to 

inside the device.



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (US Pub No. 2019/0241381 A1) in view of Sreekumar et al. (US Pub No. 2002/0131805 A1) in view of Fuss et al. (DE 3614623).
Regarding Claim 10, Furuichi and Sreekumar et al. do not disclose a seal made of a rubber strip.
Fuss et al. discloses a seal comprises a rubber strip (48) for the purpose of improvement in air cushion formation.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Furuichi and Sreekumar et al. by including the 

rubber sealing strip as disclosed by Fuss et al., for the purpose of improvement in air 

cushion formation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 15, 2022